          Case 18-09014   Doc 16   Filed 01/25/19   Entered 01/25/19 08:15:36   Desc Main Document   Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       (LUFKIN DIVISION)

In re:                                                   )
                                                                                                                   EOD
                                                                                                                   01/25/2019
                                                         )     JOINTLY ADMINISTERED
                              1
TEXAS PELLETS, INC.                                      )     under Case No. 16-90126
                                                         )
                  Debtors.                               )     Chapter 11


GERMAN PELLETS TEXAS, LLC                                )
                                                         )
          Plaintiff,                                     )
                                                         )
vs.                                                      )     Adversary Proceeding No. 18-09014
                                                         )
NORTH AMERICAN BIOMASS, LLC,                             )
                                                         )
          Defendant.                                     )

                                                     JUDGMENT

         Considering the Plaintiff’s Motion for Default Judgment Against Defendant North

American Biomass, LLC (the “Motion”), and the evidence submitted;

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment is

hereby entered in favor of German Pellets Texas, LLC and against North American Biomass,

LLC in the principal amount of $125,119.40, together with (a) pre-judgment interest at the

federal judgment rate of 2.24% accruing from April 30, 2018 (the date of filing) through the date

of this Judgment; (b) post-judgment interest at the federal post-judgment rate of 2.58% from

entry of this judgment until paid in full; and (c) filing fees in the amount of $350.00.

         IT IS FURTHER ORDERED that any and all prepetition claims, expenses (including




1
  The jointly-administered Chapter 11 Debtors, along with the last four digits of each such Debtor’s federal tax
identification number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC (9084). The corporate
headquarters and service address for the jointly-administered is: 164 CR 1040, Woodville, TX 75979.


America:0105342/00004:70583020v1
        Case 18-09014   Doc 16   Filed 01/25/19   Entered 01/25/19 08:15:36   Desc Main Document   Page 2 of 2




expenses under Bankruptcy Code § 503(b)(9)), and all other such amounts asserted to be owed

(if any) to North American Biomass, LLC by German Pellets Texas, LLC as of April 30, 2016,

are hereby disallowed and expunged, until such time as North American Biomass, LLC fully

satisfies and pays all amounts required under this Judgment.



                                                  Signed on 01/25/2019




                                                  THE HONORABLE BILL PARKER
                                                  CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                           2

America:0105342/00004:70583020v1
